DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Claim Disposition

2.	Claims 1-4 are pending and are under examination. 




Abstract

3.	The Abstract is objected to because of the following informalities:
This invention relates to a [[A]] method of in-situ remediation of arsenic-contaminated soil [[, the method including: 1)]] by inoculating a bacterial strain  [[including]] , for example, Pseudomonas putida MnB 1 in a culture medium where the addition amount of the bacterial strain accounts for 2-10% (v/v) of the culture medium; shaking the culture medium [[including]] with the bacterial strain at [[the]] a rotation speed of 100-180 rpm at 15-35°C for 1-5 days under [[the]] aerobic conditions thereby yielding an enriched bacterial strain; and [[2)]] adding [[the enriched bacterial strain,]] manganese carbonate, ammonium ferrous sulfate, sodium citrate, [[and]] yeast extract and the enriched bacterial strain to an arsenic contaminated soil; adding water to the soil until the soil has a moisture content of 50-70%, stirring the soil for 5-30 [[min]] minutes, and culturing the bacterial strain in the soil under the aerobic/microaerobic condition at 10-40°C for 2-6 weeks”.
Appropriate correction is required.




 Drawings

4.	The drawings filed on January 8, 2020 are accepted by the examiner. 




Specification

5.	The specification is objected to because of the following informalities:

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.

(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
Appropriate correction is required.






Information Disclosure Statement

6.	To date no Information Disclosure Statement has been filed. Applicant is reminded of the duty to disclose.




Claim Objection

7.	 Claims 1-4 are objected to because of the following informalities:
For clarity and precision of claim language it is suggested that claim 1 is amended to recite a method objective, for example, “A method of treating arsenic-contaminated soil, comprising:….”.
For clarity it is suggested that claim 1 is amended to read, 
“…1) inoculating a bacterial strain [[comprising]] of Pseudomonas putida MnB1 in a culture medium wherein the bacterial strain accounts for 2-10% (v/v) of the culture medium; shaking the culture medium comprising the bacterial strain at a rotation speed of 100-180 rpm at 15-35°C for 1-5 days under an aerobic condition thereby yielding an enriched bacterial strain; [[and]] 
2) adding [[the enriched bacterial strain,]] manganese carbonate, ammonium ferrous sulfate, sodium citrate, [[and]] yeast extract and [[to]] the enriched bacterial strain to an arsenic contaminated soil; and
3) adding water to the arsenic contaminated soil until the arsenic contaminated soil has a moisture content of 50-70%, stirring the soil for 5-30 [[min]] minutes, and culturing the bacterial strain in the arsenic contaminated soil under an aerobic/microaerobic condition at 10-40°C for 2-6 weeks, so that the bacterial strain induces the formation of iron-manganese composite oxides in the arsenic contaminated soil, and transform the arsenic in the arsenic contaminated soil from an exchangeable form to a residual form, thereby treating the arsenic contaminated soil”.
is added to the arsenic contaminated soil in an amount of [[is]] 1-20 mL per 1 gram of soil; and wherein the manganese carbonate accounts for 0.2-5 wt. % of the arsenic contaminated soil; the ammonium ferrous sulfate accounts for 0.05-4 wt. % of the arsenic contaminated soil; the sodium citrate accounts for 0.05-4 wt. % of the arsenic contaminated soil, and the yeast extract accounts for 0.01-2 wt. % of the arsenic contaminated soil”.
For clarity, claim 3 should be amended to read, “The method of claim 1, wherein the Pseudomonas putida MnB1 is obtained [[originated]] from [[the]] American Type Culture Collection (ATCC) with an access number of 23483.
For clarity it is suggested that claim 4 is amended to read, “The method of claim 1, wherein the culture medium comprises [[,]]: [[based on 1 liter of deionized water,]] 0.03-0.08 wt. % of yeast extract, 0.02-0.08 wt. % of hydrolyzed casein, 0.03-0.08 wt. % of glucose, 0.01-0.04 wt. % of calcium chloride, 0.01-0.06 wt. % of magnesium sulfate, and 0.1-0.5% (v/v) of trace elements, based on 1 liter of deionized water”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




8.	Claims 1-4 lack clarity therefore are indefinite because the method recited in claim 1 has no clear objective and does not clearly demonstrate resolution of a method objective.





Conclusion


9.	No claims are presently allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571-272-
0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652